Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 29, 2015

                                      No. 04-14-00291-CV

                            IN THE INTEREST OF N.S., a Child,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 1997-PA-01542
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER
        On January 7, 2015, this court granted Appellee’s motion to file a supplemental brief
within ten days of the date their requested supplemental clerk’s record was filed. See 4TH TEX.
APP. (SAN ANTONIO) LOC. R. 8 cmts. (describing a brief that completely replaces the original
brief as an amended brief). Appellee indicated the revised brief would include record citations to
the supplemental clerk’s record. The supplemental clerk’s record was filed on January 28, 2015.
Appellee’s amended brief is due on February 9, 2015.
        Appellant’s reply brief was due on January 26, 2015. See TEX. R. APP. P. 38.6(c). On the
due date, Appellant filed a motion for an extension of time to file the reply brief until twenty
days after Appellee’s supplemental brief was filed.
    Appellant’s motion is GRANTED.        Appellant’s reply brief must be filed within
TWENTY DAYS after Appellee files the amended brief. See id.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court